BOYD, Justice
(concurring in part, dissenting in part) :
I concur in the finding of guilt, but dissent from reduction of penalty and costs.
The Referee found that Respondent received hundreds of traffic citations from a Cuban accountant and would present them to one of the Metropolitan Court Judges of Dade County along with the amounts required for payment of fines. Respondent would know in advance the amounts required to pay the fines in the “walk-in” Court.
The prior traffic offenses of the defendants thus pleading guilty would not be considered and it therefore raises questions as to whether the “clients” of the accountant working through Respondent received special preference over those less fortunate persons who required to personally face the traffic judges and be punished for their offenses as normally required in that court.
Obviously, this unique system arranged by Respondent eroded public confidence in *110our judicial system, particularly when the “clients” of the accountant working with Respondent in handling the traffic tickets were refugees from Communist rule in Cuba and were forming lasting opinions as to whether our pledge of equal justice for all had real meaning.
Let me acknowledge here that the record shows the Judicial Nominating Committee for the Metropolitan Court found no misconduct with the judge handling the cases as above. The record also shows the system was stopped after exposure in the news media.
It has been four long years since this matter arose and the Florida Bar and this Court have adopted procedures to hasten conclusions of such matters. No attorney nor the public should be required to wait long periods for final determinations of charges against members of the legal profession.
I see no reason to impose upon the Florida Bar a requirement to pay any part of the cost in these proceedings and would assess the total costs against the Respondent who committed the improper conduct causing this proceeding.
I would also approve the recommendation of the Florida Bar that Respondent be suspended from the practice of law for ninety days with automatic reinstatement.